DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Notice of Appeal, filed 04/22/2022, with respect to the rejection(s) of claim(s) 1-3, 5-13, 15-23 and 25-36 under the 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of AMENTO et al (2010/0251295). This office action is non-final.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

As to claims 17-23 and 25-36 the claim limitations recites: “…a transmitting unit”, “receiving unit”; “analyzed unit”, “bucket creating unit”  and other “…unit“, etc., recited in the various claims, etc., has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10, and 17  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: figs.2+, page 20+, illustrates a delivery server, “…a transmitting unit”, “receiving unit”; “analyzed unit”, “bucket creating unit” and other “…unit…“, etc.  

5.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011)

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 1-3, 5-9, 11, 15-18, 20, 23 and 28-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over KINDIG et al (2008/0162570) in view of AMENTO et al (2010/0251295).
	As to claims 1-2. KINDIG discloses methods and systems for personalized rendering of digital media content and further discloses a method of providing customized video content from a platform to a user, the method comprising:
           Receiving from a user terminal user (fig.1, User Device “UD”) preferences for creating customized video content (Content Management System “CMS” fig.1) includes a UI for selecting playlist or buckets and scanning to generate a desired playlist, wherein the user preferences comprise at least time duration for consumption of the customized video content, and display the customized playlist via the UI (figs.1-4, [0036-0037], [0045-0054], [0078-0087], [0114-0118] and [0236-0240]), the CMS receives profile or preference as to desired media content (video, audio, clips, news, sports, tracks, etc.) from UD and a time duration of airing of the media content; customized content: (Bucket(s) or playlist: songs, videos, audio, etc., accommodating listener(s) specific preferences to customized and target dynamically user preferences sending a request for customized content: (Bucket(s) or playlist: songs) interest with broadcasting station(s) based on the profile of the broadcasting station(s)—station-profile), where the devices compares the content against station(s) profile(s) to identify broadcast content and server generated content of interest, with the device obtaining targeted updates only for its active stations and utilize the connection only for tracks known to be of interest to the device, including updated clock if the station definition changes on the server side, a user indicates to the broadcasting station(s) preference(s) as to time or duration of airing or airplay of the broadcasting content and receives that content based on the time or durations specific by the user during airing of the content
           Creating a number of buckets for the video content to be consumed by the user based on the user preferences; each bucket being created based on the user preferences and for duration of video content to be filled in each bucket; determining the video content to be filled in each of the buckets; filling the determined video content in each of the bucket by (a real time criteria which) is based at least on the user preferences ([0036]. [0045-0049-downloadiing], [0054-skip], [0076-0084], [0114-0118], [0126-0127], [0147] and [0237]), UD(s) creates custom station profiles of categories or Buckets using rules to generate customized media content; accommodating listener(s) specific preferences to customized and target dynamically user preferences sending a request for customized content and tailored to the user preference: (Bucket(s) or playlist: songs, device can customized playback order according to preference of the user and select or skip the next content or streams to playback regardless of the station profile; content can further be downloaded and playback and playback as desired.
Assembling the buckets with filled video content to form a customized video content, customizing by interspersing a predetermined video content between each of the buckets to form customized video content (figs.13+, [0081-0084], [0114-0118], [0126-0129], [0153-0155] and [0165-0171]), uses score value to determine filling or combing of media content (segments or tracks); and transmitting the customized video content to the user terminal for user consumption ([0045-0054], [0078-0087], [0114-0118] and [0236-0240]), the assemble categories may be streamed to UD(s) via the CMS or other providers based on a prioritized list of content; customized content: (Bucket(s) or playlist: songs, videos, audio, etc.,) interest with broadcasting station(s) based on the profile of the broadcasting station(s)—station-profile), where the devices compares the content against station(s) profile(s) to identify broadcast content and server generated content of interest, with the device obtaining targeted updates only for its active stations and utilize the connection only for tracks known to be of interest to the device, including updated clock if the station definition changes on the server side, a user indicates to the broadcasting station(s) preference(s) as to time or duration of airing or airplay of the broadcasting content and receives that content based on the time or durations specific by the user during airing of the content; customization of the Bucket(s) or playlist(s) for the duration of playing is based on various rules, including a time-based rule in relationship to a clock, including users creating station(s) profile on their device(s).
KINDIG besides the discloses customizing content: (Bucket(s) or playlist: songs, videos, audio, etc.,) interest with broadcasting station(s) based on the profile of the broadcasting station(s)—station-profile), where the devices compares the content against station(s) profile(s) to identify broadcast content and server generated content of interest, with the device obtaining targeted updates only for its active stations and utilize the connection only for tracks known to be of interest to the device, including updated clock if the station definition changes on the server side; user indicates to the broadcasting station(s) preference(s) as to time or duration of airing or airplay of the broadcasting content and receives that content based on the time or durations specific by the user during airing of the content; the Bucket or playlist indicates a number of tracks (content: songs are associated with predetermined time or duration of playing) which can be playback at the time indicated by the user; user(s) customizes Bucket(s) or playlist(s) of songs to playback are listen based on station profile(s) and further discloses that this is further implemented in video playing or playing video tracks ([0045-0054] and [0236-0240]); where customization of the Bucket or playlist for the duration of playing is based on various rules, including a time-based rule in relationship to a clock, including users creating station(s) profile on their device(s) and furthermore ADDs tracks to the playlist or bucket based on a clock (figs.1-3+, Table 1, [0075-0080], [0114-0116-add], [0126-0128], [0156-0158], [0218-0224], [0236-0240]), BUT appears silent as to filling the determined video content in each of the buckets by a real-time criteria which is based at least on the user preferences; assembling the filled buckets to form a customized video content limited to said time duration; and transmitting the customized video content to the user terminal for user consumption.
	However, in the same field of endeavor, AMENTO discloses system and method to create a media content summary based on viewer annotations and further discloses filling the determined video content in each of the playlist by a real-time criteria which is based at least on the user preferences; assembling the filled playlist to form a customized video content limited to the time duration; and transmitting the customized video content to the user terminal for user consumption (figs.1-7, [0012-0014], [0018-0020], [0024-0030] and [0036-0044]), segments various content into genre and based on user(s) annotations fills the segments based on real-time criteria for the time period and transmitting accordingly to the user(s).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of AMENTO into the system of KINDIG to generate playlist with specific duration(s) of video content and fill the content to meet user preference(s).
	As to claims 3 and 5, KINDIG further discloses wherein the user preferences include genre for the video content, wherein the genre includes video content belonging to one or more of international, national, local, location based, sports, technology, business and entertainment and wherein each of the bucket designates a storage space corresponding to the user preferences ([0036-0037], [0048-0054], [0081-0084], [0114-0118], [0126-0129] and [0153-0155])
             As to claims 6-7, KINDIG further discloses wherein the video content in each of the bucket includes at least a long package if the time duration of the bucket exceeds a predetermined time, wherein the remaining duration of the bucket after the filling of the long package is determined based on the real time criteria ([0080-0084], [0087-0091], [0114-0126] and [0153-0156]), note clocks the buckets, uses bucket rules, scores and other parameters including airplay time of content to define many Buckets as desire based on the clock and preferences.
	As to claims 8-9, KINDIG further discloses wherein the real time criteria to fill the video content in each bucket is based on a Story Decision Value (SDV) and wherein the calculation of the SDV is based at least on Editorial Priority Index, Time Elapsed Index, Video Content already viewed, Local index parameters ([0045-0054], [0081-0089], [0114-0126] and [0153-0156]), note implements a decision process and other attributes in selecting, filling of media content in buckets is based on scoring, testing, using history attributes.
	As to claim 11, KINDIG further discloses wherein the video content for user consumption is in the form of a playlist ([0051-0054] and [0222-0223]).
              As to claim 15, KINDIG further discloses wherein the video content includes a content which is always shown to the user, wherein the content is shown irrespective of the user preferences ([0051-0054] and [0222-0223]).
             As to claim 16, KINDIG further discloses wherein the wherein the method reduces proliferation of fake content in the customized video content ([0037-0039], [0051-0054] and [0222-0223]), note filters relevant media content and discards undesired content.
	As to claims 17-18, the claimed “A user terminal to receiving customized video content….” is composed to the same structural elements that were discussed with respect to claims 1-2
	Claim 20 is met as previously discussed in claim 11.
	As to claim 23, KINDIG further discloses wherein the playlist can be edited by an editing unit and the video content therein can be re-arranged and deleted by the user ([0051-0054], [0168], [0194-0196] and [0220-0221]).
	As to claim 28, KINDIG further discloses wherein the display unit is configured to display the customized content as textual content from the playlist ([0051-0054] and [0222-0223]).
	As to claims 29-31, the claimed “A system to provide customized video content….” is composed to the same structural elements that were discussed with respect to claims 1-2 and 16.
	As to claims 32-33, the claimed “A computer readable medium comprising one or more processors and a memory….” is composed to the same structural elements that were discussed with respect to claims 1-2.
	As to claims 34-36, the claimed “A user terminal for receiving customized content….” is composed to the same structural elements that were discussed with respect to claims 1-2
	
8.	Claims 10, 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KINDIG et al (2008/0162570) in view of AMENTO et al (2010/0251295) and further in view of CORMICAN et al (2018/0199110).
	As to claims 10 and 19, KINDIG as modified by AMENTO, disclose all the claim limitations as discussed above with respect to claims 1 and 17 respectively, and further discloses user inputs as to selecting customized playlist including skipping tracks or segments ([0099] and [0225]), BUT appears silent as to where the user preferences are input using a graphic slider and/or bar and/or numeric digitals and/or using tapping gestures on the user terminal.
	However, in the same field of endeavor, CORMICAN discloses an EPG with expanding cells for video preview, where a user preference inputs includes using a graphic slider and/or bar and/or numeric digitals and/or using tapping gestures on the user terminal that are mapped to particular operations to preview and perform other interactions with desired media content (figs.1-12, Abstract, [0018-0022], [0032-0035], [0037], [0044-0049] and [0060-0068]), note the user selects specific combination of interactions or inputs to preview media content associated with the playlist or guide.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of CORMICAN into the system of KINDIG as modified by AMENTO to provide combination of specific inputs for previewing desired media content.
	As to claim 27, KINDIG discloses all the claim limitations as discussed above with respect to claim 20, and further discloses user inputs as to selecting customized playlist including skipping tracks or segments ([0099] and [0225]), BUT appears silent as to where the user can use a touch screen gesture on the display to skip the current viewed video in the playlist and watch the next content in the playlist.
	However, in the same field of endeavor, CORMICAN discloses an EPG with expanding cells for video preview, where the user can use a touch screen gesture on the display to skip the current viewed video in the playlist and watch the next content in the playlist (figs.1-12, Abstract, [0018-0019], [0023], [0035-0037], [0044-0049] and [0060-0061]), note the user perform a swipe gesture(s) to selects to preview media content associated with the playlist or guide or move to view other media content.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of CORMICAN into the system of KINDIG as modified by AMENTO to provide specific inputs for previewing desired media content.

9.	Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KINDIG et al (2008/0162570) in view of AMENTO et al (2010/0251295) and further in view of JOHN et al (2013/0007787).
	As to claims 25-26, KINDIG as modified by AMENTO, disclose all the claim limitations as discussed above with respect to claims 17, BUT appears silent as to where the user input is receive as a single tap of a button and where the user input is a voice based command to retrieve the customized video content from a network. 
	However, in the same field of endeavor, JOHN discloses system and method for processing media highlights and further discloses where the user input is receive as a single tap of a button and where the user input is a gesture input or voice based command to retrieve the customized video content from a network (figs.2-7, [0006], [0016], [0035-0041]), note the user perform a gesture(s) input or voice based command to preview media content associated with the playlist.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of JOHN into the system of KINDIG as modified by AMENTO to provide specific inputs for previewing desired media content.

10.	Claims 12-13 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KINDIG et al (2008/0162570) in view of AMENTO et al (2010/0251295) and further in view of CHENG et al (2014/0328570).
	As to claims 12-13 and 21-22, KINDIG as modified by AMENTO, disclose all the claim limitations as discussed above with respect to claims 11 and 20 respectively, BUT appears silent as to where the playlist can be edited and the video content can be re-arranged and deleted by the user, wherein the user can upload the edited playlist on the platform, wherein the edited playlist on the platform can act as video content for other users, wherein the edited playlist includes clips having opinion recorded by the user and wherein the user can create a new playlist on the platform, wherein the user can upload the new playlist on the platform, and wherein the new playlist on the platform can act as video content for other users, wherein the new playlist includes clips having opinion recorded by the user.
	However, in the same field of endeavor, CHENG discloses identifying, describing and sharing salient events in images and videos, where uploaded events may be edited by other users on a platform to generate a playlist that includes clips, videos, etc., having opinion recorded by the user and shared with other users, friends, relatives, etc., on the platform (figs.1-6, [0033-0036] and [0061-0066]), note messages, textual, suggestion, clips, thumbnails and other social media relevant message associated with the uploaded videos/images may be edited and processed for sharing with other users on the platform .
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of CHENG into the system of KINDIG as modified by AMENTO to provide access to uploaded videos/image to specific users to share and edit and provide necessary comments or messages associated with the video/images and share ideas as to the videos/images together on the platform.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                    


ANNAN Q. SHANG